DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/04/2022 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claim 9 was canceled. New claim 18 has been added. Claims 1-8 and 10-18 are currently pending in the instant application. 
The rejection of claims 1-8 and 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-8 and 10-17 under 35 U.S.C. 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milazzo (US 2018/0118902 Al) is maintained.
Election/Restrictions
Newly submitted claim 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention originally claimed is drawn to a composite particle whereas newly submitted claim 18 is directed to a method of forming a composite material. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process as disclosed by Milazzo (US 2018/0118902 Al).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed on 04/04/2022 have been fully considered but they are not persuasive.
At pages 5-7 of the remark, Applicant’s main argument is the present claimed hemp hurd and fibers, with the term fibers referring to the long fibers and no the bast fibers. Applicant’s argument of Milazzo (US 2018/0118902 Al) not disclosing “long fibers” is irreverent to the claimed invention. 
Independent claim 1 is drawn to a composite particle comprising 1-25 mass% of hemp particle and polymer particle (See step c) where the hemp particle is derived from a portion of hemp comprising hemp hurd and fibers (See step b). Nowhere in the claim is “long fibers” and not bast fibers recited or required. In fact, Applicant described a hemp material is derived from hemp hurd or hemp stock comprising both hurd and fibers (See [0109] of the present specification). The Examiner noted that support for the claimed hemp fibers referring to the “long fibers” instead of bast fibers in the present specification, as argued, was not found in the specification. 
While Applicant point to paragraph [0175] of the present specification for the support of the claimed fibers referring to “long fibers”, paragraph [0175] stated, in part, that “[f]urthermore, charring a material that combined both the hemp hurd and hemp fibers, surprisingly also decreased the resistance”. (Emphasis added). This paragraph merely recites “hemp fibers” and not long fibers as argued. Thus, the phrase “hemp fibers” in the claimed invention encompass all kinds of fibers including long fibers and bast fibers etc. As such, the bast fiber of Milazzo fulfills the claimed hemp fibers. Moreover, Applicant described that the hemp material (or charred hemp) can be derived from hurd or hemp stock comprising both hurd and fibers (See [0109] and [0115] of the present specification). 
Applicant also argues that the use of the whole hemp stalk is not obvious. This argument is irreverent because the claimed invention does not recite or require that the hemp particles are from the “whole hemp stalk”. Rather, the hemp particles are from a portion of hemp comprising hemp hurd (woody stem) and fibers (See claim 1).
Additionally, the amendment to claim 1 to include a feature of milling polymer particles and hemp particles together within a single container between 20 Hz and 50 Hz for 10 minutes and 24 hours is noted. However, a process limitation in a product claim. Thus, the process limitation is not given patentable weight.   
Based on the above rationale, the rejection of claims 1-8 and 10-17 over Milazzo is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761